In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated *420October 31, 2002, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that she did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) and denied as academic her cross motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiff failed to come forward with objective evidence to rebut the defendants’ initial showing that she did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Therefore, summary judgment was properly granted to the defendants (see Toure v Avis Rent A Car Sys., 98 NY2d 345, 350 [2002]; Amato v Psaltakis, 279 AD2d 439 [2001]).
In light of the forgoing, we need not reach the plaintiff’s remaining contention. Ritter, J.P., Smith, Friedmann, H. Miller and Crane, JJ., concur.